Citation Nr: 1403605	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.  

2.  Entitlement to service connection for a left foot disorder.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1966.  He had service in the Republic of Vietnam from November 1965 to April 1966, including duty as an infantryman and supply handler.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in September 2008 and June 2009.  

In August 2013, during the course of the appeal, the Veteran had a hearing at the Board's Central Office before the Veterans Law Judge whose signature appears at the end of this decision.  

A review of the record suggests that the Veteran is seeking service connection for peripheral neuropathy of the lower extremities.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  However, it is referred to the RO for appropriate action.

The Board presently remands the issue of entitlement to service connection for hypertension, as in the REMAND below.  

FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that a left leg disorder is related to any incident of service.  

2.  The preponderance of the competent evidence is against a finding that a left foot disorder is related to any incident of service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a left foot disorder are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a left leg disorder and a left foot disorder.  

In April 2008, the RO received the Veteran's claims.  Thereafter, the RO informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The RO also notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  
Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The RO obtained or ensured the presence of the Veteran's service treatment and personnel records; records and reports reflecting the Veteran's treatment at the Wyoming Medical Center from February 1995 through December 2007; records and reports reflecting the Veteran's treatment by S. J. R., M.D., from September 1998 through April 2003; records and reports reflecting the Veteran's treatment at Casper Orthopedic Associates in February 2002; from February 1995 through December 2007;records reflecting the Veteran's VA treatment from July 2005 through May 2010; a report reflecting the Veteran's July 2010 treatment at Miners Clinic of Colorado; a September 2010 statement from a former fellow serviceman; and the transcript of the Veteran's August 2013 hearing before the undersigned Veterans Law Judge.  

The hearing transcript shows that the Veterans Law Judge conducted the proceeding in accordance with the mandates of 38 C.F.R. § 3.103(c)(2) by  1) explaining fully the issue and 2) suggesting the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans was afforded 60 additional days to submit additional evidence to support his claim.  Given the foregoing facts, there was no prejudice to the Veteran's claim as a result of the conduct of his hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In July 2008, VA examined the Veteran to determine the nature and etiology of and left leg disorder and left foot disorder.  The VA examination reports show that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to his claimed left leg and left foot disorders.  He has not identified any outstanding evidence which could support either claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Board is obligated to apply statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  There is no competent evidence of a nexus between either of the Veteran's left lower extremity disorders and his service. The preponderance of the evidence is therefore against the claims, and the appeal will be denied. 

The Veteran has alleged that he has had these disorders since service. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

During his hearing, the Veteran testified that his left leg and left foot disorder were the result of an injury in Vietnam.  He stated that when leaving his tent one evening, he lacerated his left foot stepped on a sharp object.  He stated that he required a tetanus shot and was unable to put a boot on his foot for approximately 10 days.  He also stated that shortly after service, he began to experience episodes of left leg and foot pain and swelling and that those episodes have continued to this day.  

Moreover, the record suggests that the Veteran served in a combat environment, and he has submitted a statement from a service colleague as to the occurrence of the in-service event. Such an injury is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002).  

However, the fact that the Veteran served in combat and that the incident that he described is presumed to have occurred does not alleviate the law's requirement that there be a causal connection between the in-service incident and the current diagnosis. The salient question, then, is whether that injury resulted in a current disability.  

The Veteran is competent to testify about what he experienced during and since the conclusion of his service.  For example, he is competent to report the in-service incident and that he has been having episodes of left leg and left foot pain and swelling since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. Therefore, the Veteran's opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay observation. 38 C.F.R. § 3.159(a) . 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra.

The Veteran is not competent to relate the in-service incident to current diagnosis. The Veteran has repeatedly stated throughout the course of the appeal that the disorders have either not been identified, or that physicians do not know his diagnosis. 

Apart from this factor, the evidence shows that the left foot injury occurred on November 30, 1965, and that he served the remaining 5 months of active duty without any reports of residual disability.  Indeed, on the report of medical history, signed by the Veteran during his April 1966 service separation examination, he denied that he then had or ever had foot trouble.  On examination, his feet were found to be normal. 

Since the 1990's, various health care providers such as S. J. R.., M.D. and VA have suggested the possibility that the Veteran's symptoms are associated with gout, compartment syndrome, or a Baker's cyst.  However, no diagnosis has ever been substantiated.  However, as noted, on many occasions, such as in a May 2009 statement, the April 2010 substantive appeal, the August 2013 hearing, the Veteran has acknowledged that no doctor has ever diagnosed his condition.  

In summary, because he served in Vietnam, the Veteran is presumed to have been exposed to herbicides. Because he served in combat, what he alleges occurred in combat is also presumed credible. However, his report of continuous symptoms since the alleged incident is medically belied by his own pre-separation account and no physician has identified the diagnosis of his disorder. To the extent that gout or a Baker's cyst has been diagnosed, these are not disorder which by regulation are presumed to have been medically caused by herbicide exposure. 

Accordingly, service connection for a left leg or left foot disorder is not warranted, and those claims are denied.

ORDER

Entitlement to service connection for a left leg disorder is denied.  

Entitlement to service connection for a left foot disorder is denied.  



REMAND

The issue of entitlement to service connection for hypertension is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The following actions are to be performed:  

1. Ask the Veteran if he has any other medical records not currently in the possession of VA that are relevant to hypertension, including those of "Dr. Rubens," including all those dated prior to September 1998. Provide the Veteran with an appropriate release of information form. 

2. Arrange for the Veteran to undergo a VA examination to determine if his hypertension is proximately due to or has been aggravated by his service-connected diabetes.  The claims folder and a copy of this remand will be available to the examiner. The examiner's attention is called to the following:

a. The Veteran's VA treatment records show that he was diagnosed with diabetes in January 2008.  However, records from the Veteran's private physician Dr. Rubens show that elevated glucose readings were present as early as September 1998.

b. The examiner must render an opinion as to whether the Veteran's hypertension is proximately due to or has been aggravated by his service-connected diabetes.  

c. With respect to aggravation, the examiner must determine whether there has been an increase in the underlying hypertension pathology since the Veteran was diagnosed with diabetes mellitus.  If so, the examiner must render an opinion as to whether the increase was due to the Veteran's diabetes.  

d. The examiner must state how and why he or she reached their opinion.

e. If the examiner is unable to reach an opinion without resorting to speculation, he or she must state why that is son.  

f. t2In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3.  When the actions in part 1 have been completed, the AMC must readjudicate the issue of entitlement to service connection for hypertension.  In so doing, the RO must consider the theories of direct, secondary and aggravation service connection. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


